





EXHIBIT 10.1

AMENDMENT NO. 1
TO
FIFTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
This Amendment No. 1 to the Fifth Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership (this “Amendment”) is
made as of February 25, 2014, provided that the amendment set forth in paragraph
2 of this Amendment to Section 5.3(b) of the Partnership Agreement is effective
January 1, 2013, by Ashford OP General Partner LLC, a Delaware limited liability
company, as general partner (the “General Partner”) of Ashford Hospitality
Limited Partnership, a Delaware limited partnership (the “Partnership”) and
Ashford OP Limited Partner LLC, a Delaware limited liability company, as a
limited partner of the Partnership holding 80.924% of the Common Percentage
Interests of the Limited Partners of the Partnership (“Ashford OP Limited
Partner”), pursuant to the authority granted in Section 11.1(d) of the Fifth
Amended and Restated Agreement of Limited Partnership of Ashford Hospitality
Limited Partnership, dated November 19, 2013 (the “Partnership Agreement”), for
the purpose of amending the Partnership Agreement to incorporate Exhibit Q to
the Partnership Agreement. Capitalized terms used and not defined herein shall
have the meanings set forth in the Partnership Agreement.
WHEREAS, Section 11.1(d) of the Partnership Agreement permits the General
Partner, with the approval of the Limited Partners holding more than 66 2/3% of
the Common Percentage Interests of the Limited Partners, to amend the
Partnership Agreement;
WHEREAS, the General Partner, together with Ashford OP Limited Partner, as the
holder of 80.924% of the Common Percentage Interests of the Limited Partners of
the Partnership, have determined to amend the Partnership Agreement as provided
in this Agreement, including to incorporate Exhibit Q to the Partnership
Agreement, which provides a form for a Limited Partner of the Partnership to
elect at any time to restore the amount of any deficit balance in its Capital
Account, subject to the limitations set forth in Exhibit Q, following the
liquidation of its Partnership Interest in accordance with Section
1.704-1(b)(2)(ii)(b)(3) of the Treasury Regulations; and
WHEREAS, the General Partner and Ashford OP Limited Partner desire to so amend
the Partnership Agreement as of the date first set forth above, provided that
the amendment set forth in paragraph 2 to Section 5.3(b) of the Partnership
Agreement is effective January 1, 2013.
NOW, THEREFORE, in consideration of the mutual covenants between the parties
hereto and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the General Partner and Ashford OP
Limited Partner hereby amend the Partnership Agreement as follows:
1.Article I is hereby amended to amend and restate the following definitions in
their entirety as follows:




--------------------------------------------------------------------------------



“Additional Limited Partner” shall mean a Person admitted to this Partnership as
a Limited Partner pursuant to and in accordance with Section 2.3 of this
Agreement.
“Limited Partner” shall mean any Person named as a Limited Partner on Exhibit A
attached hereto and any Person who becomes a Substitute Limited Partner pursuant
to Section 9.6 hereof or an Additional Limited Partner pursuant to Section 2.3
hereof, in such Person’s capacity as a Limited Partner in the Partnership.
“Specified Redemption Date” shall mean, with respect to a given Partner and
Notice of Redemption, the later of any date so specified in the Notice of
Redemption and the third (3rd) Business Day after receipt by the General Partner
of the Notice of Redemption, provided that no Specified Redemption Date may
occur with respect to any Partnership Unit before one year after such
Partnership Unit is issued by the Partnership.
2.    Section 5.3(b) is hereby amended by adding the following to the end of
Section 5.3(b):
Set forth in Exhibit Q attached hereto is the form of Notice of Exercise of
Limited Deficit Restoration Obligation and Limited Deficit Restoration
Obligation Agreement (“Notice and Agreement”) whereby a Limited Partner may
agree to restore, to a limited extent as determined by the Limited Partner, the
amount of any deficit in its Capital Account as provided in such Notice and
Agreement and such Notice and Agreement shall be considered a “deficit
restoration obligation agreement” for purposes of this Section 5.3(b). After
completion and execution of a Notice and Agreement, the executing Limited
Partner may deliver an original of such completed and executed Notice and
Agreement to the General Partner, which after execution by the General Partner,
shall be effective as of the date set forth in the Notice and Agreement, subject
to the restrictions applicable to the effective date of an amendment to this
Agreement as set forth in Section 1.761-1(c) of the Treasury Regulations. The
General Partner shall execute such Notice and Agreement upon receipt and return
a copy to the executing Limited Partner.
3.    Section 6.3(b)(iii) is hereby amended to read:
(iii)    Maintain complete and accurate records of all business conducted by the
Partnership and complete and accurate books of account (containing such
information as shall be necessary to record allocations and distributions), and
make such books of account available for inspection and audit by any Limited
Partner (at the sole expense of such Limited Partner) to the extent provided in
Section 7.1(b); and



2



--------------------------------------------------------------------------------



4.    Section 7.1(b) is hereby amended to read:
(b)    Each Limited Partner shall be entitled to have the Partnership books kept
at the principal place of business of the Partnership and at all times, during
reasonable business hours and at such Limited Partner’s sole expense, upon
written demand shall be entitled to inspect and copy any of them for any purpose
reasonably related to the Limited Partner’s interest as a Limited Partner and
demand in writing true and full information of all things affecting the
Partnership and a formal accounting of Partnership affairs whenever
circumstances render it just and reasonable and reasonably related to the
Limited Partner’s interest as a Limited Partner; provided, however, that any
such demand shall state the purpose of such demand and provided further for such
period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, the General Partner may keep confidential from the
Limited Partners any information that (i) the General Partner believes to be in
the nature of trade secrets or other information the disclosure of which the
General Partner in good faith believes is not in the best interest of the
Partnership or could damage the Partnership or its business or (ii) the
Partnership or the General Partner is required by law or by agreements with
unaffiliated third parties to keep confidential.
5.    Section 7.4(a) and Section 7.4(b) are hereby amended to read:
(a)    Subject to Section 7.4(b) and Section 7.4(c), and the provisions of any
agreements between the Partnership and one or more Limited Partners, each
Limited Partner, other than Ashford Prime OP Limited Partner LLC, shall have the
right (the “Redemption Right”) to require the Partnership to redeem on a
Specified Redemption Date all or a portion of the Common Partnership Units held
by such Limited Partner (the “Redeeming Partner”) at a redemption price per
Common Partnership Unit equal to and in the form of the Cash Amount to be paid
by the Partnership on the Specified Redemption Date. The Redemption Right shall
be exercised pursuant to a Notice of Redemption delivered to the Partnership
(with a copy to the General Partner) by the Redeeming Partner. A Limited Partner
may not exercise the Redemption Right for less than one thousand (1,000) Common
Partnership Units or, if such Limited Partner holds less than one thousand
(1,000) Common Partnership Units, all of the Common Partnership Units held by
such Partner. Neither the Redeeming Partner nor any permitted or purported
assignee of any Limited Partner shall have any right, with respect to any Common
Partnership Units so redeemed, to receive any distributions paid after the
Specified Redemption Date. Each Redeeming Partner agrees to provide such
representations and related indemnities regarding good and unencumbered title,
and to execute such documents, as the General Partner may reasonably require in
connection with any redemption.

3



--------------------------------------------------------------------------------



(b)    Notwithstanding the provisions of Section 7.4(a), if a Limited Partner
elects to exercise the Redemption Right, the General Partner at the direction of
the Company, directly or indirectly through one or more Affiliates, may, in its
sole and absolute discretion, elect to assume directly and satisfy a Redemption
Right by paying to the Redeeming Partner either (i) the Cash Amount, as provided
for in Section 7.4(a), or (ii) the REIT Common Shares Amount, as elected by the
General Partner, as directed by the Company (in its sole and absolute
discretion), on the Specified Redemption Date, provided that if the General
Partner has not affirmatively notified the Redeeming Partner on or before one
Business Day before the Specified Redemption Date that either the Partnership,
the General Partner or its Affiliates will pay the Cash Amount then the General
Partner shall be deemed to have elected, directly or through one or more
Affiliates, to pay the REIT Common Shares Amount to the Redeeming Partner on the
Specified Redemption Date, and the Company agrees that it will provide such REIT
Common Shares on the Specified Redemption Date, subject to the other provisions
of this Section 7.4. On any such election of the General Partner to assume and
satisfy a Redemption Right, the Company, directly or indirectly through one or
more Affiliates, shall acquire the Common Partnership Units offered for
redemption by the Redeeming Partner and shall be treated for all purposes of
this Agreement as the owner of such Common Partnership Units. Unless the General
Partner, as directed by the Company (in its sole and absolute discretion), shall
exercise its right to assume and satisfy the Redemption Right, or unless the
General Partner has been deemed to assume the Redemption Right as provided in
this Section 7.4(b), neither the General Partner nor the Company itself shall
have any obligation to the Redeeming Partner or to the Partnership with respect
to the Redeeming Partner’s exercise of the Redemption Right. If the General
Partner, as directed by the Company, shall exercise its right, or shall be
deemed to have elected, to satisfy the Redemption Right in the manner described
in the first sentence of this Section 7.4(b), except as provided in the
following paragraph, the Partnership shall have no obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership, and
the Company shall treat the transaction between the Company and the Redeeming
Partner for federal income tax purposes as a sale of the Redeeming Partner’s
Common Partnership Units to the Company or its Affiliates; provided that if the
Redeeming Partner is redeeming all of its Common Partnership Units, the
Partnership shall redeem any fractional Common Partnership Unit (constituting
less than one Common Partnership Unit owned by the Redeeming Partner by paying
the Cash Amount with respect to such fractional Common Partnership Unit to such
Redeeming Partner. Each Redeeming Partner agrees to provide such representations
and related indemnities regarding good title, and to execute such documents, as
the Company may reasonably require in connection with the issuance of REIT

4



--------------------------------------------------------------------------------



Common Shares upon exercise of the Redemption Right. If the Redemption Right is
satisfied by the delivery of REIT Common Shares, the Redeeming Partner shall be
deemed to become a holder of REIT Common Shares as of the close of business on
the Specified Redemption Date or on such later date permitted by this Section
7.4(b) that the Company delivers REIT Common Shares, as the case may be.
Notwithstanding anything to the contrary in Section 7.4(a) or this Section
7.4(b), and in addition to the right of the Company to deliver REIT Common
Shares in satisfaction of the Redemption Right, as provided above, should the
General Partner, as directed by the Company elect, or be deemed to elect, to
satisfy a Redemption Right by paying the Redeeming Partner the REIT Common
Shares Amount, and it is necessary to obtain Company stockholder approval in
order for it to issue sufficient REIT Common Shares to satisfy such Redemption
Right in full, then the Company shall have one hundred twenty (120) days beyond
the Specified Redemption Date in which to obtain such stockholder approval and
to pay the REIT Common Shares Amount, and the redemption date shall be required
to occur by ten (10) days after stockholder approval of the issuance of the REIT
Common Shares has been obtained, if it is obtained. If such stockholder approval
is not obtained within one hundred and thirty (130) days after such Common
Partnership Units are presented for redemption or the stockholders have voted
against the issuance of the REIT Common Shares, the Partnership shall pay to the
Redeeming Partner the Cash Amount no later than the earlier of (i) ten (10) days
after stockholders have voted against the issuance of the REIT Common Shares, or
(ii) one hundred and thirty (130) days after such Common Partnership Units are
presented for redemption, together with interest on such Cash Amount at the rate
equal to the lesser of (i) the Company’s annual dividend rate on REIT Common
Shares for the twelve (12) month period prior to the Valuation Date and based
upon the Cash Amount for Common Partnership Units redeemed, or (ii) eight
percent (8%).
6.    Section 7.9(b) is hereby amended to read:
(b)    A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non-assessable Common Partnership Units, giving effect
to all adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and 5.5.
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such LTIP Unitholder, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Common Partnership Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”).

5



--------------------------------------------------------------------------------



In order to exercise his or her Conversion Right, a LTIP Unitholder shall
deliver a notice (a “Conversion Notice”) in the form attached as Exhibit M (with
a copy to the General Partner) not less than 3 Business Days nor more than 10
Business Days prior to a date for conversion (the “Conversion Date”) specified
in such Conversion Notice; provided, however, that if the General Partner has
not given to the LTIP Unitholders notice of a proposed or upcoming Unit
Transaction (as defined below) at least thirty (30) days prior to the effective
date of such Unit Transaction, then LTIP Unitholders shall have the right to
deliver a Conversion Notice until the earlier of (x) the tenth (10th) day after
such notice from the General Partner of a Unit Transaction or (y) the third
Business Day immediately preceding the effective date of such Unit Transaction.
A Conversion Notice shall be provided in the manner provided in Section 14.5.
Each LTIP Unitholder covenants and agrees with the Partnership that all Vested
LTIP Units to be converted pursuant to this Section 7.9 shall be free and clear
of all liens. Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Redemption Notice pursuant to Section 7.4 relating to those
Common Partnership Units that will be issued to such holder upon conversion of
such LTIP Units into Common Partnership Units in advance of the Conversion Date;
provided, however, that the redemption of such Common Partnership Units by the
Partnership shall in no event take place until on or after the Conversion Date.
For clarity, it is noted that the objective of this paragraph is to put a LTIP
Unitholder in a position where, if he or she so wishes, the Common Partnership
Units into which his or her Vested LTIP Units will be converted can be redeemed
by the Partnership simultaneously with such conversion, with the further
consequence that, if the General Partner elects to assume the Partnership’s
redemption obligation with respect to such Common Partnership Units under
Section 7.4(b) by delivering to such holder REIT Common Shares rather than cash,
then such holder can have such REIT Common Shares issued to him or her
simultaneously with the conversion of his or her Vested LTIP Units into Common
Partnership Units. The General Partner shall cooperate with a LTIP Unitholder to
coordinate the timing of the different events described in the foregoing
sentence.
7.    Section 7.9(f) is hereby amended to read:
(f)    If the Partnership, the General Partner or the Company shall be a party
to any transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Common Partnership
Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any transaction
which constitutes an Adjustment Event) in each case as a result of which Common
Partnership Units shall be exchanged for or converted into the right, or the
holders of such Partnership Units shall

6



--------------------------------------------------------------------------------



otherwise be entitled, to receive cash, securities or other property or any
combination thereof (each of the foregoing being referred to herein as a “Unit
Transaction”), then the General Partner may, immediately prior to the Unit
Transaction, exercise its right to cause a Forced Conversion with respect to the
maximum number of LTIP Units then eligible for conversion, taking into account
any allocations that occur in connection with the Unit Transaction or that would
occur in connection with the Unit Transaction if the assets of the Partnership
were sold at the Unit Transaction price or, if applicable, at a value determined
by the General Partner in good faith using the value attributed to the
Partnership Units in the context of the Unit Transaction (in which case the
Conversion Date shall be the effective date of the Unit Transaction).
In anticipation of such Forced Conversion and the consummation of the Unit
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Unit Transaction in consideration for the Common Partnership Units into which
his or her LTIP Units will be converted the same kind and amount of cash,
securities and other property (or any combination thereof) receivable upon the
consummation of such Unit Transaction by a holder of the same number of Common
Partnership Units, assuming such holder of Common Partnership Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an Affiliate of a
Constituent Person. If holders of Common Partnership Units have the opportunity
to elect the form or type of consideration to be received upon consummation of
the Unit Transaction, prior to such Unit Transaction the General Partner shall
give written notice to each LTIP Unitholder of such election, and shall use
commercially reasonable efforts to afford the LTIP Unitholders the right to
elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by such
holder into Common Partnership Units in connection with such Unit Transaction.
If a LTIP Unitholder fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held him or her (or
by any of his or her transferees) the same kind and amount of consideration that
a holder of a Common Partnership Unit would receive if such Common Partnership
Unit holder failed to make such an election.
Subject to the rights of the Partnership, the General Partner and the Company,
under any Vesting Agreement and the Plan, the Partnership shall use commercially
reasonable effort to cause the terms of any Unit Transaction to be consistent
with the provisions of this Section 7.9(f) and to enter into an agreement with
the successor or purchasing entity, as the case may be, for the benefit of any
LTIP Unitholders whose LTIP Units will not be converted

7



--------------------------------------------------------------------------------



into Common Partnership Units in connection with the Unit Transaction that will
(i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Common Partnership Units and (ii) preserve as far as reasonably possible under
the circumstances the distribution, special allocation, conversion, and other
rights set forth in this Agreement for the benefit of the LTIP Unitholders.
8.    Section 9.5 is hereby amended by adding the following at the end of
existing Section 9.5(e);
Except as required by operation of law Transfers of Partnership Interests and
Partnership Units shall be made on the books of the Partnership only upon
receipt of proper transfer instructions from the registered holder of the
Partnership Interests and Partnership Units and upon compliance with the other
provisions of this Article IX.
9.    The Partnership Agreement is amended to replace Exhibit C and Exhibit M
with revised Exhibit C and Exhibit M attached to this Amendment.
10.    Set forth in Exhibit Q to this Amendment is the form of Notice of
Exercise of Limited Deficit Restoration Obligation and Limited Deficit
Restoration Obligation Agreement. The Partnership Agreement is amended to
incorporate such Exhibit Q as Exhibit Q to the Partnership Agreement.
11.    Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner and Ashford OP Limited Partner hereby ratify and confirm.
12.    This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.
13.    If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
14.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which shall constitute together one
and the same agreement.
[The remainder of this page intentionally left blank.]







8



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.
ASHFORD OP GENERAL PARTNER LLC, a Delaware limited liability company, as General
Partner of Ashford Hospitality Limited Partnership
By:     /s/ David A. Brooks    
    David A. Brooks, Vice President




ASHFORD OP LIMITED PARTNER LLC, a Delaware limited liability company, as a
Limited Partner of Ashford Hospitality Limited Partnership, holding 80.924% of
the Common Percentage Interests of the Limited Partners of the Partnership
By:     /s/ David A. Brooks    
    David A. Brooks, Chief Operating Officer








--------------------------------------------------------------------------------



EXHIBIT C
NOTICE OF EXERCISE OF REDEMPTION RIGHT
The undersigned hereby irrevocably (i) presents for redemption on ______ (such
date being at least 3 Business Days after the date set forth below) _________
Partnership Units (as defined in the Partnership Agreement defined below) in
Ashford Hospitality Limited Partnership, in accordance with the terms of the
Fifth Amended and Restated Agreement of Limited Partnership of Ashford
Hospitality Limited Partnership, as amended (the “Partnership Agreement”), and
the Redemption Right (as defined in the Partnership Agreement) referred to
therein, (ii) surrenders such Partnership Units and all right, title and
interest therein, and (iii) directs that the Cash Amount or REIT Shares (both as
defined in the Partnership Agreement) deliverable upon exercise of the
Redemption Right be delivered to the address specified below, and if REIT Shares
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the addresses specified below.
Dated:            
Name of Limited Partner:


                        
(Signature of Limited Partner)
        
(Street Address)
    
    
(City State Zip Code)


IF REIT Shares are to be issued, issue to:


    
(Name)
    
(Social Security or Identifying Number)




EXHIBIT M
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON PARTNERSHIP UNITS
The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert the
number of LTIP Units in Ashford Hospitality Limited Partnership (the
“Partnership”) set forth below into Common Partnership Units in accordance with
the terms of the Fifth Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended; and (ii) directs that any cash in lieu of Common
Partnership Units that may be deliverable upon such conversion be delivered to
the address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.
Name of LTIP Unitholder:                                             (Please
Print: Exact Name as Registered with Partnership)
Number of LTIP Units to be Converted:                 
Date to be Converted: ____________ (such date being not less than 3 Business
Days nor more than 10 Business Days prior to the Date of this Notice set forth
below)
Date of this Notice:                             
                                            

(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)
                                            

(Street Address)
                                            

(City)                        (State)             (Zip Code)








EXHIBIT Q
NOTICE OF EXERCISE OF LIMITED DEFICIT RESTORATION OBLIGATION AND LIMITED DEFICIT
RESTORATION OBLIGATION AGREEMENT
(“NOTICE AND AGREEMENT”)
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
This Notice and Agreement is entered into with respect to the Fifth Amended and
Restated Agreement of Limited Partnership of Ashford Hospitality Limited
Partnership (the “Partnership”) dated November 19, 2013, as amended (the
“Partnership Agreement”). The undersigned hereby irrevocably agrees, pursuant to
Section 1.704-1(b)(2)(ii)(b)(3) of the Treasury Regulations, to be
unconditionally obligated to restore the amount of any deficit balance in its
Capital Account following the liquidation (within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Treasury Regulations) of its Partnership Interest,
as determined after taking into account all capital account adjustments for all
taxable years of the Partnership, including the Partnership taxable year during
which such liquidation occurs (other than those adjustments made pursuant to
Section 1.704-1(b)(2)(ii)(b)(3) of the Treasury Regulations), by the end of the
taxable year during which such liquidation occurs (or, if later, within 90 days
after the date of such liquidation) by contributing, in cash as a Capital
Contribution to the Partnership, the lesser of (i) $___________ and (ii) the
amount of such deficit balance, which cash amount shall, upon liquidation of the
Partnership, be paid to creditors of the Partnership or distributed to other
Partners in accordance with their positive Capital Account balances. Capitalized
terms used and not defined herein shall have the meanings set forth in the
Partnership Agreement.
This Notice and Agreement, once completed, executed and delivered to the General
Partner and accepted by the General Partner, shall be effective as of January
___, 2____, and remain in effect until the end of the first taxable year of the
Partnership in which the undersigned Limited Partner’s Adjusted Capital Account
Balance (determined without regard to any obligation to restore such deficit
pursuant to this Notice) has a positive balance, in accordance with Section
1.704-1(b)(2)(ii)(f) and after all allocations, contributions and distributions
have be allocated to the Capital Accounts for such taxable year. Upon the
occurrence of such event, this deficit restoration obligation shall be
terminated and shall be of no further effect.
This Notice and Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which shall constitute
together one and the same agreement.


Dated:          
LIMITED PARTNER:






By:                  
Name:                  
Title:                  






Accepted:          
GENERAL PARTNER:


ASHFORD OP GENERAL PARTNER LLC, a
Delaware limited liability company, as General
Partner of Ashford Hospitality Limited
Partnership




By:                  
Name:                  
Title:                  




Exhibit C – Page 1

